     Case 4:19-cv-00541-A Document 33 Filed 07/17/20   Page 1 of 6 PageID 1362
                                                          r~ -~(.:,~-;)is!R-16c(il;RT---,
                                                          !  '\01-(."f HEJC< DiSTRICT OF TEXAS I
                                                           i               HLED
                    IN THE UNITED STATES DISTRICT C~URT              r
                                                             ~j~-~~2020
                     FOR THE NORTHERN DISTRICT OF TE~AS 1------~... J
                                                                                            l
                             FORT WORTH DIVIs ION          I
                                                      CLERK, U.S. ])[STRICT COURT
                                                           I      By.•.
ROCKCALE HARRIS,                        §                  '"" ·····--·~· ~-- ..C".'''"-'L .......~~--J
                                        §
                    Petitioner,         §
                                        §
v.                                      §         No. 4:19-CV-541-A
                                        §         (Consolidated with
DIRECTOR, TDCJ-CID,                     §         No. 4:20-CV-100-A)
                                        §
                    Respondent.         §

                               MEMORANDUM OPINION
                                       and
                                      ORDER

        This action consists of two petitions for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 filed by petitioner, Rockcale

Harris,    a state prisoner incarcerated in the Correctional

Institutions Division of the Texas Department of Criminal Justice

(TDCJ-CID)     against the director of TDCJ-CID, respondent. After

having considered the pleadings, state court records, and relief

sought by petitioner, the court has concluded that the petition

should be dismissed as time-barred.

                    I.   Factual and Procedural History

        On November 5, 2015, a jury in Tarrant County, Texas, Case

No. 1394441D, found petitioner guilty of aggravated assault with

a deadly weapon and assessed his punishment at 37 years'

confinement.      (SHR 1 6,   41, doc. 32-3.)   Petitioner appealed his

conviction, but the Second District Court of Appeals of Texas



      1''SHR" refers to the record in petitioner's state habeas-corpus
proceeding in WR-90,428-01.
  Case 4:19-cv-00541-A Document 33 Filed 07/17/20      Page 2 of 6 PageID 1363


affirmed the trial court's judgment on March 30, 2017.                  (Docket

Sheet 1, doc. 14-2.) Petitioner did not file a petition for

discretionary review.         (No. 4:20-CV-100-A,    Pet. 3, doc. 3.) On

February 25, 2019, petitioner filed a state habeas-corpus

application challenging his conviction, which was denied by the

Texas Court of Criminal Appeals on November 13, 2019, without

written order on the findings of the trial court. 2 (SHR 23 &

Action Taken, docs. 32-3 & 32-1.) Petitioner's federal habeas

petitions challenging his state court conviction were filed on

February 25, 2019, and January 9, 2020, respectively. 3 •           4



Respondent asserts the petitions are untimely under the federal

statute of limitations and should be dismissed.             (Resp't's Supp.

Answer 3-4, doc. 31.)

                        II.    Statute of Limitations

        Title 28, United States Code,       §   2244(d) imposes a one-year

statute of limitations on federal petitions for writ of habeas

corpus filed by state prisoners. Section 2244(d) provides:


      2A prisoner's state habeas application is deemed filed when placed in
the prison mailing system. Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir.
2013). Petitioner's application does not provide the date he placed the
document in TDCJ' s mailing system 1 however the ''Inmate's Declaration" was
signed by petitioner on February 25, 2019. For purposes of this opinion,
petitioner's state habeas application is deemed filed on that date.
      3sirnilarly, petitioner's federal habeas petitions are deemed filed when
placed in the prison mailing system. Spotville v. Cain, 149 F.3d 374, 377 (5th
Cir.   1998).

      4The first petition, filed on a state form article 11.07 application,
was transferred to this division by the Lufkin division in the Eastern
District of Texas; the second petition was transferred to this division by the
Dallas division in this district.

                                        2
     Case 4:19-cv-00541-A Document 33 Filed 07/17/20   Page 3 of 6 PageID 1364


              (1) A 1-year period of limitations shall apply to
        an application for a writ of habeas corpus by a person
        in custody pursuant to the judgment of a State court.
        The limitations period shall run from the latest of-

                     (A) the date on which the judgment became
               final by the conclusion of direct review or the
               expiration of the time for seeking such review;

                     (B) the date on which the impediment to
               filing an application created by State action in
               violation of the Constitution or laws of the
               United States is removed, if the applicant was
               prevented from filing by such State action;

                     (C) the date on which the constitutional
               right asserted was initially recognized by the
               Supreme Court, if that right has been newly
               recognized by the Supreme Court and made
               retroactively applicable to cases on collateral
               review; or

                     (D)  the date on which the factual predicate
               of the claim or claims presented could have been
               discovered through the exercise of due diligence.

              (2) The time during which a properly filed
        application for State post-conviction or other
        collateral review with respect to the pertinent
        judgment or claim is pending shall not be counted
        toward any period of limitations under this subsection.

28    u.s.c.   §   2244(d) (1)-(2).

        Under subsection (A), applicable to this case, the

limitations period began to run on the date on which the judgment

of conviction became final by the expiration of the time for

seeking direct review. For purposes of this provision, the

judgment of conviction became final and the one-year limitations

period began to run upon expiration of the time that petitioner

had for filing a petition for discretionary review in the Texas


                                        3
     Case 4:19-cv-00541-A Document 33 Filed 07/17/20      Page 4 of 6 PageID 1365


                                                                 5
Court of Criminal Appeals on Monday, May 1, 2017,                    and closed one

year later on May 1, 2018, absent any tolling. See Tex. R. App.

P.      68.2 (a); Roberts v. Cockrell, 319 F. 3d 690,         694    (5th Cir.

2003) .

          Tolling of the limitations period may be appropriate under

the statutory-tolling provision in             §   2244 (d) (2) and/or as a

matter of equity. Petitioner's state habeas application filed on

February 25, 2019, after limitations had already expired, did not

operate to toll the limitations period under the statutory

provision. Scott v. Johnson, 227 F.3d 260, 263                 (5th Cir. 2000)

Therefore, the petitions are untimely unless petitioner can

demonstrate that equitable tolling is justified.

          Equitable tolling is permitted only in rare and exceptional

circumstances when an extraordinary factor beyond a petitioner's

control prevents him from filing in a timely manner or he can

make a convincing showing that he is actually innocent of the

crime for which he was convicted. McQuiggin v.                Perkins, 569 U.S.

383, 386 (2013); Holland v. Florida, 560 U.S. 631,                   649 (2010).

Petitioner makes no such showing. He did not reply to

respondent's preliminary or supplemental answers or otherwise

assert a reason for his late filing, other than to assert in his

second petition that his "lawyer at the time .                       did not file


          5
           April 29, 2017, was a Saturday; thus, petitioner would have had until
Monday,     May J., 2017, to file a petition for discretionary review. FED. R. Crv.
PROC.    6 (a I   (1 I .

                                           4
    Case 4:19-cv-00541-A Document 33 Filed 07/17/20   Page 5 of 6 PageID 1366


for anything I needed filed for exspeccilly [sic] the PDR are

[sic] any needed motions" and in correspondence that he was

unable to obtain his trial transcripts.         (No. 4:20-CV-100-A Pet.

9, doc. 3; No. 4:19-CV-541-A Corresp., doc. 21.) However, he

fails to further develop, or present evidentiary support for, his

assertions. Nevertheless, it is well settled that equitable

tolling is not warranted merely because a petitioner proceeds pro

se and is not well-versed in the law. Felder v. Johnson, 204 F.3d

168, 172    (5th Cir. 2000). And, difficulty obtaining records is a

common problem for inmates trying to pursue post-conviction

habeas relief.     See Thomas v. Davis, No. 4:17-CV-119-Y, 2018 WL

1305607, at *2     (N.D. Tex. Mar. 13, 2018). Nor does petitioner

allege-much less present-new reliable evidence, that he is

actually innocent of the offense for which he was convicted.

Petitioner fails to establish that an extraordinary factor beyond

his control prevented him from filing a timely federal petition

or to present a credible claim of actual innocence.

       Accordingly, petitioner's federal petitions were due on or

before May 1, 2018. His petitions, filed on February 25, 2019,

and January 9, 2020, respectively, are therefore untimely.

       For the reasons discussed herein,

       It is ORDERED that this habeas action pursuant to 28 U.S.C.

§   2254 be, and is hereby, dismissed as time-barred. Petitioner

has not made a showing that reasonable jurists would question


                                       5
  Case 4:19-cv-00541-A Document 33 Filed 07/17/20   Page 6 of 6 PageID 1367


this court's procedural ruling. Therefore, it is further ORDERED

that a certificate of appealability be, and is hereby, denied.

     SIGNED July   _,_(_!1.___'   2020 .


                                           I


                                                    DISTRIC




                                       6
